DETAILED ACTION
This action is in response to the amendments filed 8 June 2022 for application 16/577294 filed on 20 September 2019. Currently claims 4-19 are pending. Claims 1-3 have been canceled. Claims 4-19 are new.  The objections to the specification and abstract have been withdrawn in view of amendments to the specification filed 8 June 2022. Claim objections and rejections under 35 USC 112(b) have also been withdrawn in view of the claim amendments; however this action sets forth other rejections under 35 USC 112(b) in response to the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered. The Examiner concurs, as indicated above, that the amendments have resolved the claim and specification objections and rejections under 35 USC 112(b) set forth in the Non-Final Rejection (as noted above). The Examiner notes that the filed arguments with respect to the prior art rejections under 35 USC 103 are moot since the original set of claims have been canceled without specifically arguing any element of those rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly in
g the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 4, 8, 12, and 16 recites at lines 18, 18, 18, and 17 respectively “the states of the data records.” There is insufficient antecedent basis for this limitation in each claim.  Claims 5-7, 9-11, 13-15, and 17-19 are also rejected because they depend from claims 4, 8, 12, and 16, respectively.
Each of claims 4 and 12 recites at lines (14, 21, 23) and (14, 21, 23) respectively “the decimator software module.” There is insufficient antecedent basis for this limitation in each claim; if “the decimator software module” read instead “the motion decimator software module” instead, sufficient antecedent basis would be established.  Claims 5-7 and 13-15 are also rejected because they depend from claims 4 and 12, respectively.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8, 9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas Riche (“VISION: Video and Image Saliency Detection”, PhD Dissertation, University of Mons, 2015, pp. 1-257), hereinafter referred to as Riche, in view of Owechko et al. (US10176382, Filed 14 September 2016), hereinafter referred to as Owechko, and in further view of Yan et al. (“Video Encryption and Decryption on Quantum Computers”, Int J Theor Phys, 54, 2015, pp. 2893-2904), hereinafter referred to as Yan.

In regards to claim 4, Riche teaches A system for optimizing computer data …, the system comprising: a motion decimator software module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by a processor cause the processor to: receive a plurality of data frames; ([p. 108, Section 4.4, p. 149, Section 7.1.1, Figure 3.11, Figure 4.8, Table 4.3] In terms of ground-truth, all the databases have eye tracking data. Some of them have an additional ground-truth (binary masks) to complement the validation. Two features have be chosen to compare the databases as shown in Tab. 4.3: the number of observers and the durations (in seconds) when the informations were available., RARE, called here RARE2012, is faster than the first implementation from Mancas’ thesis [67], called here RARE2007 (Fig. 7.1). RARE2012’s running time is 0.54 s in average while RARE2007’s execution time is around seven times higher (3.4 s) on average. The results have been computed on the same platform and with Matlab implementations., wherein a video database, consisting of a set of successive video frames in a number of contexts (table 4.3),  furnishes the set of video frames received and processed by the dynamic (neural) visual saliency detection/recognition framework (Figure 3.11) and wherein the image processing/saliency algorithmic framework (matlab instructions) is implemented and evaluated using processors.) perform spatial and temporal decorrelation of the data frames;  ([pp. 79-81, Section 3.3.2, Figure 3.11] The optical flow is computed, using [83], between the current frame and all the others. Vt+2 for example represents the optical flow vectors from frame t + 2 to frame t. The frames t − 2, t − 1 , t + 1 and t + 2 are then motion compensated and averaged with frame t…. Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors….Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors., wherein the visual saliency detection/recognition framework performs spatial and temporal analysis in the form of temporal compensation over a set of successive frames and the optical flow computation over that set of frames such that the global and local optical flow components decorrelate the background (interpreted as being non-moving except as the result of camera motion) and the foreground objects (which are characterized by a local motion).) convert decorrelation data into a set of thalamic motion instructions, which when executed by the processor cause the processor to translate components of the data frames into objects; classify the objects as motion objects or motionless objects and remove all motionless objects; ([pp. 2-3, Section 1.1, p. 5, Section 1.2.1, pp. 79-82, Section 3.3.2, Figure 1.1, Figure 3.11] The ganglion cells departing from the retina cross the optic chiasm and arrive to the thalamus and more precisely to the Lateral Geniculate Nucleus (LGN). The two important functions of the LGN are: to perform a frequency decomposition of the retinal image and to combine information from left and right eyes…. The main task of the SC is thus to guide the eyes onto the important areas of the surrounding space. This entire process builds the human visual attention system., By exploring each task condition, he demonstrated that gaze pattern not only depends on the properties of the picture, but also depends on the task facing the viewer. Indeed, there are two major principles that drive attention: Bottom-Up attention, also called exogenous, which is mainly driven by characteristics from the visual scene [8]., Temporal features are extracted from the optical flow [83]. In the presence of camera motion, the motion in the scene is composed of a global component, representing the camera motion mainly observed on the background, and a local component, representing the displacement of foreground objects. To better identify salient moving objects, global motion, computed as the average horizontal and vertical motion, is subtracted from the optical flow motion vectors…. To better represent temporal information, the temporal features are finally expressed in terms of motion amplitude At and direction Dt defined as in ST-RARE…. four motion amplitude maps (from frame t to the two from the past and the two from the future) four motion direction maps (from frame t to the two from the past and the two from the future)., wherein the bio-inspired the visual saliency detection/recognition framework generates dataflow representation (motion amplitude and direction maps of the objects in the foreground and background) from optical flow (decorrelation data) for additional processing such that this corresponds to “motion instructions” in the sense of providing a representation of those objects that is used for further attention such that these “motion instructions” are also “thalamic motion instructions” because the motion saliency detection framework is a bio-inspired bottom-up system (modeled after human visual information pathway with the Thalamus/LGN as shown in Figure 1.1 with the saliency processing/representation interpreted as thalamic instructions) in which the attention is exogenous/bottom-up in the sense of being driven by the identified visual scene characteristics/objects, and wherein the difference between the global and local optical flow components (decorrelation data) determines a representation of motion-only objects (relative to the background) with the system then classifying the objects according to in motion or not in motion with the in-motion specifically brought into further focus/attention (i.e., with the objects not in motion effectively being removed from further consideration for saliency analysis).) classify the motion objects as predictable motion objects or unpredictable motion objects and remove all predictable motion objects; execute thalamic motion instructions of the decimator software module to maintain an internal … state in memory;  ([pp. 75-78, Section 3.2.2, pp. 79-83, Section 3.3.2, Figure 3.10, Figure 3.11] In summary, we have six spatial feature maps: three low-level (which are the colors from the first path) and three medium-level (the orientation and texture information coming from the Gabor filters) and two temporal features maps: motion amplitude and direction…. This mechanism used in [27] allows to detect both locally contrasted and globally rare regions in the image. First, for each feature map, a Gaussian Pyramid decomposition is built at four different scales. For each scale (for pixel neighbourhoods with increasing sizes), the occurrence probability p of the pixels is computed using histograms. Then, saliency is obtained by computing −log(p) where p is the occurrence probability of a feature map at a given scale. The −log(p) increases the saliency inside the rare regions for each feature. Saliency will be higher for rare regions in the frame. Finally, the rarity maps of each scale are summed up and normalized to obtain a multiscale contrast and rarity map per feature., STRAP combines a set of priors, inspired from [86], and a rarity mechanism similar to [87]. As illustrated on Figure 3.11, third step, the rarity modules take the 14 extracted features as input….A rarity mechanism, similar to the one of ST-RARE, is then applied on each feature map (temporal and spatial). This mechanism provides higher scores for contrasted and rare regions [87]. It is applied first on the spatial features which are then combined with the low-level priors…. The rarity mechanism which is used here allows to catch both local contrast through a multiscale filtering and global rarity. While a lot of models use local contrast in different implementation, the global rarity is also a very important feature. For example, a defect on an object can have very little color difference compared to its surroundings. A model which only uses local contrast will not detect this defect as important. Our model using global rarity will detect the defect global uniqueness and provide it with high attention. This is also important for dense crowds where there is little local contrast in motion, but abnormal (unique) motion in the scene remains attracting. … Temporal tracking (step 4 in Figure 3.11) is used to improve the temporal coherence and robustness of the saliency results, as in [87]. The saliency at time t − 1 is motion compensated to obtain a prediction of the saliency at time t. This map is then linearly combined with the current saliency map by a weighting factor empirically set to γ = 0.3 as described in Eq. 3.7…. In a second step, small similar regions are fused, while keeping small salient regions such as the eyes of a face. More specifically, regions with an area inferior to a threshold T2, with T2 > T1, and a color distance inferior to a threshold Tc are combined., wherein the bio-inspired bottom-up visual salience detection framework determines if an object has a “rarity” attribute which is being interpreted as being classified as being unpredictable (i.e., a rarity object is a motion-salient object relative to which the human visual system would apply further attention based on its rarity/unpredictability) such that this determination/classification is based at least on the following analytical elements: (1) a Gaussian Pyramid decomposition over different spatial, (2) multi-scale filtering, (3) global rarity, (4) salience temporal tracking, (5) segmentation mask  and wherein the representation of the rarity-salient objects thereby identified (e.g., saliency map) is being interpreted as thalamic motion instructions in the sense of providing a representation of those rare objects that will attract further attention (internal state of memory with that state used for tracking) within this bio-inspired bottom-up system and wherein this directive focus is interpreted as corresponding to the removal of predictable objects.)
However, Riche does not explicitly teach transmission … 4quantum…and send unpredictable thalamic motion instructions to a connected software module to synchronize the states of the data frames; a motion reactor software module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by a processor cause the processor to: receive the thalamic motion instructions of the decimator software module; execute the thalamic motion instructions of the decimator software module to maintain an internal quantum state in memory; trigger motion replication to regenerate the data frames; perform spatial and temporal decorrelation of the data frames; -4-DOCKET NO.: 00310684.00002PATENT Application No.: 16/577,294 Office Action Dated: January 28, 2022 trigger a motion aggregation module to interface with artificial and human intelligence systems to gather prediction knowledge; and synchronously transmit status of execution of the thalamic motion instructions to the motion decimator software module.  In other words, Riche does not teach a subsequent step of applying the results of the formation of a saliency map to perform additional processing such as abnormal motion detection of a salient object. Also, Riche does not teach a quantum state representation of a salient object representation and does not disclose a transmission dimension to this bio-inspired framework or that the internal memory in this framework is a quantum state.
However, Owechko, in the analogous environment of performing saliency detection and visual reasoning using a bio-inspired framework, teaches A system for optimizing computer data transmission, the system comprising: a motion decimator software module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by a processor cause the processor to: receive a plurality of data frames;… and send unpredictable thalamic motion instructions to a connected software module to synchronize the states of the data frames; a motion reactor software module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by a processor cause the processor to: receive the thalamic motion instructions of the decimator software module; execute the thalamic motion instructions of the decimator software module to maintain an internal … state in memory; ([Col. 13, Lines 33-43, Column 15, Lines 15-20, Col. 18, Lines 10-15, Col. 20, Lines 39-67, Col. 21, 1-10, Figure 3, Figure 4, Figure 6, Figure 8] The sparse coding approach encapsulates task-relevant information using visual dictionaries enabling learning and generalization from far fewer examples. Additionally, non-linear sparse coding based on  Ll  minimization  results  in highly compressed representations that eliminate non-sparse task-irrelevant information. Learning hierarchical groupings of visual dictionaries from unlabeled data increases repre-sentation power by incorporating invariance to image nuisance factors.  Furthermore,  top-down   saliency  feedback from the neural layers (and indirectly from other  VMR modules) can be used to bias dictionary  activations  for optimum representation of task-relevant information in the input image., The saliency map (i.e. compressed representation 312) can be obtained in a bottom-up fashion (from other vision layers in the VMR framework) or in a top-down  saliency  316 fashion (as feedback from the neurally-inspired visual layer 104 and spatiotemporal associative memory layer 108., Innovations  to extend the spatiotemporal associative memory for SPARR include integration of a complementary prototype-based memory module, the ability to titrate the number and speci-ficity of recalled memories, extensions to the spatiotemporal domain, and larger capacity through offline memory reor-ganization.,  In the system described herein, SPARR makes three passes through the system before arriving at a final estimate of the "what" information and its links with "who", "where", and "when" information generated by other VMR modules. In each successive pass, estimates are refined by both generating coarse-to-fine detail as well as fusing input-data-only-based estimates with hypotheses generated from learned experiences…. The filtered result (i.e., general sparse codes 604) represents the Vl layer 606 of the Leabra Vision model. The Vl activations are then used to compute the V2N 4 layer 608. Each neuron in the V2N 4 layer 608 is computed by taking a subset of Vl neurons  or receptive field, scaling each neuron's output response by learned weights, taking the k highest activations within the receptive field, and summing them (i.e., k-winner-take-all (kWTA) approach as described in Literature Reference No. 22). The process is the same for every other neuron in V2N 4 layer 608, using the same learned weights, except the receptive field is slid over the Vl  layer 606 spatially., Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations.,, wherein objects of interest are identified in (received) images/video frames through a bio-visual saliency model framework  in which those objects are represented by sparse codes (interpreted as corresponding to the output of the motion/trajectory decimator where it is noted that the sparse code representation generates an object-saliency representation in an image using a hierarchical analysis process – Figure 3), wherein these objects (thalamic instructions that represent those objects) are then received and analyzed by other layers and components (i.e., received by of a sparse associative recognition and recall architecture including V1, V2/V4, and SAM layers) that modify the current layer-specific state information (a motion reactor functionality that is part of the top-down or down-up saliency that iterates until convergence with, for example, object representation enrichment such as pattern completion performed over successive layers and iterations)  with the reception at those layers interpreted as corresponding to a transmission between different components in that bio-visual framework with the sparse-coding in particular improving the efficiency of the visual analysis process (which is being interpreted also as improving saliency recognition optimization in this layer-to-layer visual analysis transmission framework) in which the processing components (motion reactor module) that receive the (sent) sparse code representation (thalamic instructions/salience/attention representation/state)  are distinct software application/models that reside either on the same or disparate computing devices  or another (e.g., the recollection of offline memory states)  with transmission optimization corresponding to the improved efficiency due to the sparse coding of information that enables more efficient identification of salient objections (transmission of saliency information to users).trigger motion replication to regenerate the data frames; perform spatial and temporal decorrelation of the data frames; -4-DOCKET NO.: 00310684.00002PATENT Application No.: 16/577,294Office Action Dated: January 28, 2022 trigger a motion aggregation module to interface with artificial and human intelligence systems to gather prediction knowledge; ([Col. 19, Lines 55-64, Col. 20, Lines 39-67, Col. 21, 1-35, Figure 3, Figure 4, Figure 6, Figure 8] Neurally speaking, back projec-tions from Cornu Ammonis 3 (CA3) 508 to dentate gyrus (DG) 510 of the hippocampus 500 can cue the network to recall the next frame within a sequence (see Literature Reference No. 46) and are believed to be related to theta- phase precession (see Literature Reference Nos. 47 and 48). This encoding is more robust than simple concatenation, can recall videos regardless of starting point, and can even interpolate missing or noisy frames., In the system described herein, SPARR makes three passes through the system before arriving at a final estimate of the "what" information and its links with "who", "where", and "when" information generated by other VMR modules. In each successive pass, estimates are refined by both generating coarse-to-fine detail as well as fusing input-data-only-based estimates with hypotheses generated from learned experiences…. The filtered result (i.e., general sparse codes 604) represents the Vl layer 606 of the Leabra Vision model. The Vl activations are then used to compute the V2N 4 layer 608. Each neuron in the V2N 4 layer 608 is computed by taking a subset of Vl neurons  or receptive field, scaling each neuron's output response by learned weights, taking the k highest activations within the receptive field, and summing them (i.e., k-winner-take-all (kWTA) approach as described in Literature Reference No. 22). The process is the same for every other neuron in V2N 4 layer 608, using the same learned weights, except the receptive field is slid over the Vl  layer 606 spatially., Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations. … At the conclu-sion of the first pass 600, SPARR may predict the existence of a truck, person, and gun. At this point, there may also have been activation in a Libya ("where") neuron, based purely on the information given and determined so far…. Before the first pass 600 concludes, the object labels, semantics, and all IT activations are fed into the SAM model 108 to recall the closest previously image and semantics experience to generate a refined estimate or hypothesis of all upper layers: object labels, semantics, and IT activations., wherein, in response to receiving the representation/encoding of the moving objects/regions of interest, the SAM recalls/regenerates/replicates/decodes in memory video frames/images of interest (interpreted as corresponding to previously received frames of the video stream but also, in general, any modification of that memory during the iterative visual analysis and processing that incorporates new information such as received/transmitted from lower layers in the visual system with the motion aggregation function is being interpreted as the synthesis of current and previous image information or representations thereof and including the inferotemporal area in mammalian visual pathway), and wherein the recalled memories are analyzed (e.g., in the SAM) spatially and temporally (according to previously formed spatial and temporal memories) to add, for example, semantics to the object such that this is a spatial-temporal decorrelation operation (in combination with the upper layers of the visual system) because it performs (hypothesis driven) object recognition of specific objects in the image/video using, for example, the memories to resolve the object in the presence of clutter or occlusion, and wherein the prediction information (from the SAM) is aggregated along with both human intelligence (e.g., user input, previously encoded/labeled memories) and artificial intelligence (e.g., associative algorithms, various transforms) to enrich/augment  the representation of that scene through predictive inference to refine the representation of the objects in the image.) and synchronously transmit status of execution of the thalamic motion instructions to the motion decimator software module ([Col. 21, Lines 12-39, Figure 6] On the second pass 618, the object label activations (i.e., truck, person, gun) are projected top-down to generate an "attentional" shroud (attentional  feedback  202  in  FIG.  2) over each object separately. This attentional shroud modulates the filter responses such that only the activated regions are strong enough to activate the layers above it on the next and final third pass 620, essentially focusing the attention of the hierarchy on specific regions of the image, determined by what general object category was found in the first pass 600. Furthermore, through the localization and segmentation augmentations of the  Leabra  Vision  system,  the  object centers and the segments of the objects are also estimated. As the second pass 618 concludes, the object labels and semantics do not change. Instead, SPARR estimates the regions of  the  image  containing  the  predicted  general objects. Finally, on the third pass 620, which is really several independent passes of the same nature, the specific object features are activated by similar processing done in the first 30 pass 600 but via a specialized pathway 622 using specialized sparse  features  and  updating  the  specialized-IT  layer  614 and the object labels  layers  612. This  processing is done for the truck, person, and gun in the image, independently, and then combined at the IT layers, object labels layer 612, and 35 the semantic labels layer 616. The final estimate including object and semantic labels 624 is  generated after providing these activations to  the SAM layer 108 for the final  refine-ment of the now nearly complete estimate of who, what,where, and when information, given the input data 602., wherein feedback from the SAM and visual layers (which form the object information thalamic instructions modified by the SAM and propagated through the visual layers in the top-bottom saliency computation) is sent/transmitted back to the bottom-up image/video analysis component (i.e., it is sent back to the V2/V4, V1 elements of the motion decimator) for generating specialized sparse codes (thereby forming an iterative/bidirectional feedback process) such that this feedback is indicative of the status of execution of the execution of the thalamic instructions (i.e., they contain updates on the sparse-code-based object representations) but such that this process is “synchronous” in the sense of being a synchronization of a saliency/attention state representation at a respective component in that framework but also in the sense that the initiation of a new down-up processing (motion decimator functionality) must await the reception of the feedback from the top-down processing (including the SAM).) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche to incorporate the teachings of Owechko for the motion decimator computer software application operable to send, in a system that optimizes transmission, unpredictable thalamic motion instructions to a connected software module to synchronize the states of the data frames, for a motion reactor software module, tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by a processor, to cause the processor to: receive the thalamic motion instructions of the decimator software module, execute the thalamic motion instructions of the decimator software module to maintain an internal state in memory, to trigger motion replication to regenerate the data frames; to perform spatial and temporal decorrelation of the data frames, and to trigger a motion aggregation module to interface with artificial and human intelligence systems to gather prediction knowledge, and to synchronously transmit status of execution of the thalamic motion instructions to the motion decimator software module. The modification would have been obvious because one of ordinary skill would have been motivated to improve efficiency, accuracy, memory usage, and effectiveness of visual media reasoning over images and videos using a neutrally-inspired framework that represents image salience-based attention using sparse codes in combination with a complementary bidirectional feedback iterative enrichment of that representation using spatiotemporal memory in which that representation includes both meta-data and multi-scale object pixel data (Owechko [Column 2, Lines 10-55, Column 9, Lines 60-67, Column 13, Lines 19-32]).
However, Riche and Owechko do not explicitly teach … quantum…. quantum…. Like Riche, Owechko does not teach a quantum state representation of a salient object representation.
However, Yan, in the analogous environment of performing transmission of video frames, teaches A system for optimizing computer data transmission, the system comprising: …execute the … instructions … to maintain an internal quantum state in memory; …execute the … instructions … to maintain an internal quantum state in memory;  ([pp. 2994-2995, Section 2.2, p. 2900, Section 3.2, p. 2901, Section 3.3, Figure 1, Figure 6] Similar to the roadmap laid down in [15], in the form defined in (1), the MCQI representation is sufficient to encode a single frame as required for our application because it possesses two important features: It is flexible enough to constrain a smaller Region Of Interest (ROI) within a frame to facilitate smaller operations as dictated by the video script;… Key frame representation is a simple, but effective way for summarizing the content of video for content browsing and retrieval. When one or more key frames are set, the motion as dictated by the video script generates the in-between content called viewing frames, resulting in a smooth change of the content over time. Where a scene in a video cannot be adequately conveyed by transforming a preceding key frame, the third type of frame - the makeup frame, is prepared and included in the video sequence which is often referred to as |Fc m…. To conclude, these three types of frames, i.e. key, viewing, and makeup, are all MCQI quantum states as defined in (1). Adopting the outline for these three types of frames, we present in Fig. 1 the proposed schematics for these three types of frames as explained., In addition to the improved security, it is noteworthy that in the above-mentioned strategy we manipulate/encrypt a series of frames (they all do the same operations by using the same CIK key) at once instead of doing so one after the other. This is attributed to the parallel property of quantum computation., To summarize, video encryption makes the quantum video become indiscernible in order to avoid the illegal access and tampering by the unauthorized users. While the video decryption recovers the pristine versions of the encrypted video for use by the authorized users., wherein a quantum-based method performs analysis and encryption of sequences of frames in a video, including analysis and encryption at the level of regions of interest (i.e., a salient object in the video) and according to the frame-to-frame motion of the content of the viewing frames  and wherein the encryption and decryption (interpreted also as a synchronization of quantum states corresponding to the ROI between sender and receiver) forms a secure, flexible, and efficient transmission protocol of the video content (i.e., like Owechko, Yan also teaches transmission optimization).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche and Owechko to incorporate the teachings of Yan for the motion decimator computer software application to apply thalamic motion instructions to maintain an internal quantum state in memory and to send/transmit unpredictable thalamic instructions to the same or other device to synchronize quantum states, and for the motion reactor computer software application to apply thalamic motion instruction to maintain an internal quantum state in memory. The modification would have been obvious because one of ordinary skill would have been motivated to improve the security, speed, and flexibility in the network transmission of video frames between a transmitter and receiver using multi-channel quantum image encryption and decryption protocol over video frames in which video motion content is effectively summarized for browsing and retrieval through key frame representation, including amenability to sub-block operations at the level of a region of interest (Yan [Abstract, p. 2894, Section 1]).

In regards to claim 5, the rejection of claim 4 is incorporated and Riche and Owechko do not explicitly teach 10wherein the plurality of data frames are packetized into a single data frame.   Neither Riche nor Owechko discloses a packaging of the multiple frames as a dataset into a single network data frame (interpreted as being sent in a single network transmission).
However, Yan, in the analogous environment of performing transmission of video frames, teaches wherein the plurality of data frames are packetized into a single data frame.   ([pp. 2994-2995, Figure 1, Figure 6]  Speed: the operations on the strip wires are able to operate/encrypt multiple frames of the video simultaneously., wherein the MCQI-based quantum encryption/decryption method encrypts and sends a strip of encoded video frames (i.e., multiple frames are packaged into a single encoded packet and transmitted to a destination as shown in Figure 6).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche and Owechko to incorporate the teachings of Yan to make use of multi-record packaging that allows a plurality of data records/frames to be packed into 12a single network data frame as a dataset.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the security, speed, and flexibility in the network transmission of video frames between a transmitter and receiver using multi-channel quantum image encryption and decryption protocol over a strip of video frames in which video motion content is effectively summarized for browsing and retrieval through key frame representation, including amenability to sub-block operations at the level of a region of interest (Yan [Abstract, p. 2894, Section 1]).

Claim 8 is rejected because it is a method implementation of the same subject matter of claim 4 which can be found in Riche, Owechko, and Yan. It is noted that claim 8 is slightly narrower than claim 4 because it recites “thalamic motion instructions of the decimator software module” in limitation elements whereas claim 8 recites “thalamic motion instructions” in the corresponding limitation elements.

Claim 9/8 is rejected because it is a method implementation of the same subject matter of claim 5/4 which can be found in Riche, Owechko, and Yan. 

Claim 12 is rejected because it is a system implementation of the same subject matter of claim 4 which can be found in Riche, Owechko, and Yan. 

Claim 13/12 is rejected because it is a system implementation of the same subject matter of claim 5/4 which can be found in Riche, Owechko, and Yan. 

Claim 16 is rejected because it is a method implementation of the same subject matter of claim 4 which can be found in Riche, Owechko, and Yan. It is noted that claim 16 is slightly narrower than claim 4 because it recites “thalamic motion instructions of the decimator software module” in limitation elements whereas claim 8 recites “thalamic motion instructions” in the corresponding limitation elements.

Claim 17/16 is rejected because it is a method implementation of the same subject matter of claim 5/4 which can be found in Riche, Owechko, and Yan. 

Claims 6, 7, 10, 11, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riche, in view of Owechko, in view of Yan, and in further view of Yan et al. (“Quantum image processing: A review of advances in its security technologies”, International Journal of Quantum Information, Vol. 15, No. 3, 2017, pp. 1-18), hereinafter referred to as Yan2.

In regards to claim 6, the rejection of claim 4 is incorporated and Riche, Owechko, and Yan do not explicitly teach 13  further comprising a security module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by the processor cause the processor to prevent decryption of the plurality of data frames.  Riche and Owechko do not discuss encryption methods. Yan discusses advanced security coding techniques and notes that quantum techniques are useful in general for information security with his method particular relevant to encode confidential military information, but does not specific relate this to a resistance to decryption.
However, Yan2, in the analogous environment of performing secure transmission of image frames using quantum image processing, teaches further comprising a security module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by the processor cause the processor to prevent decryption of the plurality of data frames.   ([pp. 7-8, Section 3, pp. 10-11, Section 3.2, Figure 1, Figure 3] As a direct application in the science of cryptography, encryption is considered as the process of obscuring information to make it unreadable without special knowledge.32 This is usually done for secrecy, and typically for confidential communications. On its part, cryptography is about protecting the content of messages,…, Encryption is pivotal to secure communication and information sharing, especially in warfare, military communication, politics, and even the daily lives of ordinary people as necessitated by the ubiquity of information, notably images and video, sharing and storage., wherein quantum-based encryption methods that create/encode quantum states (for transmission) of images/video are used to achieve resistance to or prevention of unauthorized decryption of images/video.)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche, Owechko, and Yan to incorporate the teachings of Yan2 to comprise a security module tangibly stored on a non-transitory computer readable medium comprising instructions which when executed by the processor cause the processor to prevent decryption of the plurality of data frames. The modification would have been obvious because one of ordinary skill would have been motivated to achieve secure and efficient transmission of images/video using quantum image processing through quantum encryption to provide improved security for transmitted confidential images/video against potential attackers (Yan2 [p. 7, Section 3]).

In regards to claim 7, the rejection of claim 6 is incorporated and Riche, Owechko, and Yan do not explicitly teach 13 wherein the security module comprises ghost data security and picture-in-picture security.   Riche and Owechko do not discuss encryption methods. Yan discusses advanced security coding techniques but does not specifically disclose ghost data security or picture-in-picture security.
However, Yan2, in the analogous environment of performing secure transmission of image frames using quantum image processing, teaches wherein the security module comprises ghost data security and picture-in-picture security.   ([pp. 7-8, Section 3, pp. 8-9, Section 3.1, pp. 12-13, Section 3.3, Figure 1, Figure 2, Figure 4] Information hiding using strategies such as steganography and watermarking seems more secure because it is not easily noticed by the attackers., Like digital watermarking that was highlighted earlier, quantum watermarking aims to protect the copyright of an image and authenticate its ownership using visible or invisible signals (mostly logos) embedded into the cover (or carrier) image…. WaQI is built based on using a cover and watermark image pair to produce a watermark embedding circuit that is used to randomly hide the watermark inside the carrier image. This same circuit is reversed to recover the original (unmarked) image during the copyright ownership validation…. Using the multichannel extension of the FRQI representation, i.e. the MCQI representation, an MCQI extension of the WaQI scheme (the MC-WaQI) was proposed in Ref. 40. In MC-WaQI, two keys, i.e. color information key (CIK) and position information key (PIK), are generated in the preprocessing stage of the scheme. Following this, two watermark images, one each transformed by CIK on the chromatic content and PIK on the spatial content, are embedded into the spatial domain and frequency domain of the cover image, respectively. The adoption of MCQI representation for the carrier., As discussed earlier, image steganography is a technique for information hiding focused on concealing a secret message into a carrier image…. The strategy is designed primarily as a steganographic algorithm with corresponding quantum circuits to hide a binary image into a grayscale image. The embedding algorithm begins with the choice of an initial Moire grating, i.e. a stochastic image, as the cover image. The initial Moire grating is then modified according to the secret image, and the deformed Moire grating is regarded as the Moire pattern. Finally, the Moire pattern is altered to obtain the stego image., wherein a quantum-based watermarking for images/video creates/encodes quantum states (for transmission) which combine the true/carrier image with image/frame of the watermark image (as shown in Figure 2) such that the watermark images are being interpreted as ghost images since they are not the real image (i.e., they are fictitious) so that this technique is ghost data security and wherein a quantum-based steganography technique for images/video hides a message/image inside of a carrier image such that this method for concealing an image within a picture is a form of pitcture-in-picture security.)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Riche, Owechko, and Yan to incorporate the teachings of Yan2 to incorporate a 14security system that implements a communication technique that is resistant to decryption and can 15incorporate advanced security encoding techniques including Ghost Data security and Picture-in- 16Picture security. The modification would have been obvious because one of ordinary skill would have been motivated to achieve secure and efficient transmission of images/video using quantum image processing through information hiding with steganography and watermarking in particular providing improved security against potential attackers (Yan2 [p. 7, Section 3]).


Claim 10/8 is rejected because it is a method implementation of the same subject matter of claim 6/4 which can be found in Riche, Owechko, and Yan. 

Claim 11/10 is rejected because it is a method implementation of the same subject matter of claim 7/6 which can be found in Riche, Owechko, and Yan. 

Claim 14/12 is rejected because it is a system implementation of the same subject matter of claim 6/4 which can be found in Riche, Owechko, and Yan. 

Claim 15/14 is rejected because it is a system implementation of the same subject matter of claim 7/6 which can be found in Riche, Owechko, and Yan. 

Claim 18/16 is rejected because it is a method implementation of the same subject matter of claim 6/4 which can be found in Riche, Owechko, and Yan. 

Claim 19/18 is rejected because it is a method implementation of the same subject matter of claim 7/6 which can be found in Riche, Owechko, and Yan. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konar et al. (“A quantum bi-directional self-organizing neural network (QBDSONN) architecture for binary object extraction from a noisy perspective”, Applied Soft Computing 46, 2016, pp. 731-752) teach a quantum computing-based bi-directional neural architecture for image extraction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126